UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-28083 NEXT GENERATION ENERGY CORP. (Exact name of registrant as specified in its charter) Nevada 88-0169543 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 7351-N Lockport Place, Lorton, VA (Address of principal executive offices) (Zip Code) 703-372-1282 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filer oNon-accelerated fileroSmaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock.As of November 1, 2011 there were 32,369,433 shares of common stock, $0.01 par value issued and outstanding. NEXT GENERATION ENERGY CORP. FORM 10-Q REPORT INDEX PART I. FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. 18 Item 3.Quantitative and Qualitative Disclosures of Market Risk. 20 Item 4.Controls and Procedures. 20 PART II. 20 Item 1.Legal Proceedings. 20 Item 1A.Risk Factors. 20 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds. 21 Item 3.Defaults Upon Senior Securities. 21 Item 4. (Removed and Reserved). 21 Item 5.Other Information. 21 Item 6.Exhibits. 21 SIGNATURES 22 2 PART I. FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NEXT GENERATION ENERGY CORP. BALANCE SHEETS September 30, 2, 2010 (unaudited) (audited) September 30, December 31, ASSETS CURRENT ASSETS: Cash and equivalents $ $ - Prepaid expenses and other current assets Total current assets OIL AND GAS PROPERTIES (FULL COST METHOD): Mineral rights Evaluated - Gross oil and gas properties - Less – accumulated depletion - - Net oil and natural gas properties - OTHER ASSETS: Note receivable – related party Total other assets TOTAL ASSETS $ $ LIABILITIES AND DEFICIENCY IN STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accounts payable – related parties - Cash overdraft - 93 Net assets available for disposal - Accrued expenses Accrued interest payable Derivative liability Notes payable – current portion - Total current liabilities Long term debt, less current maturities: Accrued interest payable – related parties Notes payable - Notes payable – related parties - Total long term liabilities Total liabilities See the accompanying notes to the unaudited financial statements 3 NEXT GENERATION ENERGY CORP. BALANCE SHEETS - continued SEPTEMBER 30, 2, 2010 (continued) DEFICIENCY IN STOCKHOLDERS' EQUITY Common stock, par value $0.01 per share;50,000,000 shares authorized, 32,069,433 and 10,969,433 shares issued and outstanding, respectively Preferred stock Series A, $0.001 par value, 500,000 shares authorized, zero issued and outstanding - - Preferred stock Series B, $0.001 par value, 500,000 Shares authorized, zero issued and outstanding - - Stock subscription receivable ) ) Additional paid in capital Accumulated deficit ) ) Total stockholders' equity ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See the accompanying notes to the unaudited financial statements 4 NEXT GENERATION ENERGY CORP. STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Three months ended Sept. 30, OPERATING EXPENSES: Administrative Total operating expenses (LOSS) FROM OPERATIONS ) ) OTHER INCOME AND EXPENSES: Loss on derivative adjustment ) - Debt forgiveness - Interest expense, net ) ) Total other income and expenses ) Net (loss)before income taxes ) ) Provision for income taxes - - NET (LOSS) FROM CONTINUING OPERATIONS $ ) $ ) (LOSS) FROM DISCONTINUED OPERATIONS - ) NET INCOME/(LOSS) $ ) ) Net income/(loss)per common share-basic(Note A) $ ) $ (12.99 ) Net income/(loss) per common stock-assuming fully diluted (Note A) (see Note A ) (see Note A ) Weighted average number of common shares outstanding-basic Weighted average number of common shares outstanding-fully diluted (see Note A ) (see Note A ) See the accompanying notes to the unaudited financial statements. 5 NEXT GENERATION ENERGY CORP. STATEMENTS OF OPERATIONS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (UNAUDITED) Nine months ended Sept. 30, OPERATING EXPENSES: Administrative Total operating expenses (LOSS) FROM OPERATIONS ) ) OTHER INCOME AND EXPENSES: Gain on derivative adjustment - Debt forgiveness - Interest expense, net ) ) Total other income and expenses ) Net (loss)before income taxes ) ) Provision for income taxes - - NET (LOSS) FROM CONTINUING OPERATIONS $ ) $ ) GAIN/(LOSS) FROM DISCONTINUED OPERATIONS ) NET INCOME/(LOSS) $ ) Net income/(loss)per common share-basic(Note A) $ ) $ Net Loss per common stock-assuming fully diluted (Note A) (see Note A ) Weighted average number of common shares outstanding-basic Weighted average number of common shares outstanding-fully diluted (see Note A ) See the accompanying notes to the unaudited financial statements. 6 Next Generation Energy Corporation Statements of Stockholders’ Equity Stock Additional Common Stock Sub. Paid In Accum. Shares Amount Rec. Capital Deficit Total Balance December 31, 2010 $ $ ) $ $ ) $ ) Shares issued forcompensation - - Shares issued to consultants ) - Stock options issued - Gain on disposal of subsidiary - Shares issued for payment of notes payable - - Net loss - ) ) Balance Sept. 30, 2011 $ $ ) $ $ ) $ ) See the accompanying notes to the unaudited financial statements. 7 Next Generation Energy Corporation Statements of Cash Flows For The Nine Month Periods Ended September 30, 2011 and 2010 (Unaudited) (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Disposal of subsidiary ) Derivative adjustment ) - Shares issued for compensation Shares issued to consultants - Issuance of stock options - Adjustments to reconcile net income to net cash Provided by operating activities: Increase (decrease) in assets Prepaid expenses and other current assets - Increase (decrease) in liabilities Accounts payable Accounts payable - related - Cash overdraft ) - Accrued interest Accrued interest – related parties ) - Accrued expenses - Net cash flows provided (used) by operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of oil and natural gas properties ) ) Net cash flows (used) by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Notes receivable ) - Notes payable - Net cash flows provided by financing activities - NET INCREASE (DECREASE) IN CASH CASH, BEGINNING OF PERIOD - CASH, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during the period for interest $
